—Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered March 31, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversible error took place by virtue of prosecutorial misconduct during cross examina*560tion and summation is without merit. Many of the comments now complained of were not the subject of trial objections and, accordingly, the claims relating to those comments are not preserved for appellate review (see, CPL 470.05 [2]). In any event, the prosecutor’s comments, for the most part, constituted fair responses to defense counsel’s direct examination and summation commentary (see, People v Russo, 201 AD2d 512, affd 85 NY2d 872; People v Sanchez, 197 AD2d 548). Further, any error was harmless in light of the overwhelming evidence of the defendant’s guilt and the court’s subsequent instruction, which served to cure any alleged prejudice (see, People v Crimmins, 36 NY2d 230, 237).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those contained in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.